Citation Nr: 1400173	
Decision Date: 01/02/14    Archive Date: 01/16/14

DOCKET NO.  05-24 545	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to service connection for history of arthritis.

2.  Entitlement to service connection for calf cramps.

3.  Entitlement to an effective date earlier than April 7, 2004, for the grant of service connection for tinea versicolor.

4.  Entitlement to initial increased ratings for tinea versicolor, rated as noncompensable prior to November 21, 2008, as 60 percent disabling prior to August 1, 2010, and as 10 percent disabling as of August 1, 2010.  

5.  Entitlement to a compensable disability rating for bilateral lattice degeneration.  

6.  Entitlement to a total disability rating for compensation based on individual unemployability (TDIU) due to service-connected disabilities.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Van Wambeke, Counsel


INTRODUCTION

The Veteran served on active duty from February 1980 to June 2000.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi, in November 2004 and March 2009.  

The November 2004 rating decision denied the claim for entitlement to a TDIU, continued the noncompensable rating assigned for bilateral lattice degeneration, and declined to reopen claims for service connection for history of arthritis, calf cramps, and history of tinea versicolor.  The Veteran formalized an appeal and in March 2008, the Board reopened the claims for service connection and remanded them, along with the claim for entitlement to a TDIU and the claim for a compensable rating for bilateral lattice degeneration, for additional development.

Service connection for tinea versicolor was subsequently granted in the March 2009 rating decision that is also the subject of the current appeal.  A noncompensable rating was assigned effective April 7, 2004, and a 60 percent rating was assigned effective November 21, 2008.  The Veteran filed notices of disagreement with the effective date assigned with the grant of service connection for tinea versicolor as well as with the ratings assigned.  See statements in support of claim dated May 2009 and December 2009.  After a statement of the case was issued in January 2010, the RO proposed to reduce the 60 percent rating in a February 2010 rating decision.  The reduction to 10 percent, effective August 1, 2010, was effectuated in a May 2010 rating decision.  The Veteran thereafter formalized his appeal of the March 2009 rating decision.  

The Veteran submitted additional evidence directly to the Board in September 2013, which was accompanied by a waiver of RO consideration.  The evidence will therefore be considered in this decision.  38 C.F.R. § 20.1304 (2013). 

The record before the Board consists of paper claims files and an electronic file known as Virtual VA.

The Veteran filed a VA Form 21-8678, Application for Annual Clothing Allowance, dated in April 2010.  There is no indication from review of the paper and electronic files that this issue has been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it and it is referred to the AOJ for appropriate action.  

The issues of entitlement to service connection for calf cramps; entitlement to a compensable disability rating for bilateral lattice degeneration; and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The medical evidence of record only establishes a diagnosis of arthritis related to the Veteran's left shoulder, for which service-connection is already in effect.  

2.  The Veteran filed an original claim for service connection for a rash in July 2000; the claim (for history of tinea versicolor) was denied in an April 2001 rating decision. 

3.  The Veteran received notice of the April 2001 rating decision on April 17, 2001; he did not file a timely notice of disagreement (NOD).  

4.  The Veteran's untimely NOD, received on April 7, 2004, was treated by the RO as a claim to reopen; the RO declined to reopen the claim in a November 2004 rating decision, which the Veteran appealed.  

5.  Service connection for tinea versicolor, effective April 7, 2004, was subsequently established in a March 2009 rating decision. 

6.  The Veteran did not submit a claim for service connection for tinea versicolor between April 17, 2001, and April 7, 2004.  

7.  The Veteran's tinea versicolor did not affect at least five percent, but less than 20 percent, of the entire body, or at least five percent, but less than 20 percent, of exposed areas, or; require intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs for a total duration of less than six weeks during the past 12-month period, prior to November 21, 2008.  

8.  The Veteran is in receipt of the maximum rating under Diagnostic Code 7806 for tinea versicolor for the period between November 21, 2008, and July 31, 2010, and there is no evidence that his tinea versicolor results in disfigurement of the head, face, or neck or scarring during any portion of the appellate period.  

9.  The Veteran's tinea versicolor did not affect 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas affected, or require systemic therapy such as corticosteroids or other immunosuppressive drugs for a total duration of six weeks or more, but not constantly, during the past 12-month period, as of August 1, 2010.  



CONCLUSIONS OF LAW

1.  The criteria for service connection for history of arthritis have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013).

2.  The criteria for an effective date prior to April 7, 2004, for the grant of service connection for tinea versicolor have not been met.  38 U.S.C.A. §§ 5107, 5110 (West. 2002 & Supp. 2012); 38 C.F.R. § 3.400 (2013).

3.  The criteria for an initial compensable rating for tinea versicolor have not been met prior to November 21, 2008.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.118, Diagnostic Code 7806 (2013). 

4.  The criteria for an initial rating in excess of 60 percent for tinea versicolor have not been met between November 21, 2008, and July 21, 2010.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.118, Diagnostic Codes 7800-7806 (2013). 

5.  The criteria for an initial rating in excess of 10 percent for tinea versicolor have not been met as of August 1, 2010.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.118, Diagnostic Code 7806 (2013). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Upon receipt of a substantially complete application for benefits, VA must notify the claimant what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).  

The notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include:  1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Upon receipt of an application for a service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  Additionally, this notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  

The Board finds that the duty to notify was satisfied by a letter sent to the Veteran in May 2004 with regard to the claim for service connection for history of arthritis.  The letter addressed all of the notice elements and was sent prior to the initial unfavorable decision by the AOJ in November 2004.  

In regards to the claim for increased initial ratings for tinea versicolor, the Veteran is disagreeing with the ratings assigned after service connection has been granted and initial disability ratings and effective dates have been assigned.  Thus the service connection claim has been more than substantiated, it has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess, 19 Vet. App. at 490; Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  

With respect to the Veteran's assertion that he is entitled to an earlier effective date for the grant of service connection for tinea versicolor, the United States Court of Appeals of the Federal Circuit has held that once the underlying claim is granted, further notice as to downstream questions, such as the effective date, is not required.  See Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).

The duty to assist was also met in this case.  The service treatment records are in the claims file and all pertinent VA and private treatment records have been obtained and associated with the file.  There was also substantial compliance with the Board's March 2008 remand instructions as the Veteran was asked to identify all health providers that had treated him for his skin condition since discharge; the Veteran's records from the Social Security Administration (SSA) were obtained; and an additional VA skin disorder examination was conducted.  See D'Aries v. Peake, 22 Vet. App. 97 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  The Board notes that the Veteran did not respond to the September 2008 letter in which he was asked to identify all health providers that had treated him for his skin condition since discharge.  

VA examinations with respect to the increased rating claim for tinea versicolor were conducted in November 2007, December 2009, and May 2012.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA opinions obtained in this case are adequate, as they are predicated on a full reading of the private and VA medical records in the Veteran's claims file; they consider all of the pertinent evidence of record and the statements of the appellant; and the examiners provided a complete rationale for the opinions stated, relying on and citing to the records reviewed.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the increased rating claim for tinea versicolor has been met.  38 C.F.R. § 3.159(c) (4).  

The Board acknowledges that no VA examination or opinion was obtained in conjunction with the claim for service connection for history of arthritis.  It finds, however, that no examination or opinion is needed because the medical evidence of record only establishes a diagnosis of arthritis related to the Veteran's left shoulder, for which service-connection is already in effect.  See 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

All known and available records relevant to the issues on appeal have been obtained and associated with the appellant's claims file; and the appellant has not contended otherwise.  Moreover, the record shows that the appellant was represented by a Veteran's Service Organization throughout the adjudication of the claims.  Overton v. Nicholson, 20 Vet. App. 427 (2006).  In sum, VA has substantially complied with the notice and assistance requirements and the appellant is not prejudiced by a decision on the claims at this time.

Service Connection

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131.  Service connection may also be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

To establish service connection for a disability resulting from a disease or injury incurred in service, or to establish service connection based on aggravation in service of a disease or injury which pre-existed service, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of incurrence or aggravation of a disease or injury in active service; and (3) competent evidence of a nexus or connection between the current disability and the disease or injury incurred or aggravated in service.  Horn v. Shinseki, 25 Vet. App. 231, 236 (2010); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009); cf. Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  In many cases, medical evidence is required to meet the requirement that the evidence be "competent."  However, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr, 21 Vet. App. at 309.  

For certain chronic disorders, such as arthritis, service connection may be granted on a presumptive basis if the disease is manifested to a compensable degree within one year following service discharge.  38 U.S.C.A. §§ 1101, 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2013).  

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant.  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  See Gilbert, 1 Vet. App. at 54.

The Veteran seeks service connection for history of arthritis.  In a May 2004 VA Form 21-4138, the Veteran reported that he was filing "a claim for injury, that was found to bring on tramatic [sic] arthritis" without specifying whether the injury was an in-service injury and what joint(s) is affected by arthritis.  In a November 2004 statement in support of claim, the Veteran appears to be asserting that his joint pain is a sign of arthritis; he again has not specified which joint(s) is affected.  

At this juncture, the Board notes that the Veteran is already in receipt of service-connected compensation for disabilities involving several joints, to include both knees, both feet, his right elbow and his left shoulder.  The in-service complaints associated with these joints have already been linked to post-service diagnoses and service connection has been established for bilateral knee chondromalacia patella; bilateral grade I pes planus with plantar fasciitis; right elbow lateral epicondylitis; left shoulder overuse syndrome; and left shoulder arthritis associated with overuse syndrome.  Given the foregoing, the in-service complaints related to these joints will not be discussed in conjunction with the pending claim for service connection for history of arthritis.  

The Veteran's service treatment records reveal complaints associated with the Veteran's right shoulder and low back.  See records dated July 1987, October 1993, March 1994 and October 1996.  Arthritis was not diagnosed on any of these occasions.  The Veteran reported painful or "trick" shoulder or elbow during an April 1999 report of medical history.  In conjunction with this complaint, the examiner noted the Veteran's report that his shoulders would pop at times.  At the time of his February 2000 retirement examination, the Veteran reported arthritis, rheumatism or bursitis, painful or "trick" shoulder or elbow, and recurrent back pain.  In conjunction with these complaints, the examiner noted the Veteran's report of problems related to his left shoulder and bilateral knees.  No findings of arthritis were made and clinical evaluation of the Veteran's upper and lower extremities and spine was normal.  See reports of medical examination and history.  

The Veteran reports post-service treatment for arthritis.  See May 2004 statement in support of claim.  The post-service medical evidence of record corroborates this assertion as review of VA and private treatment records do document his report that he has arthritis.  The only confirmed diagnosis of arthritis that appears in the medical records, however, is related to the Veteran's already service-connected left shoulder.  See imaging reports.  

The Board acknowledges that the Veteran was diagnosed with arthralgia of multiple joints, including the shoulders and back, probably from degenerative joint disease, at the time of an August 2000 VA general medical examination conducted in conjunction with his original claim for service connection.  The Board also acknowledges that VA outpatient treatment notes reflect an assessment of with left ankle arthritis in April 2007 and with "[osteoarthritis]--has joint pain" in October 2007.  The only degenerative changes or arthritis documented on imaging, however, involves, as noted above, the Veteran's left shoulder.  In addition, arthralgia is defined as pain in a joint.  See DeLuca v. Brown, 6 Vet. App. 321, 322 (1993) (citing Dorland's Illustrated Medical Dictionary 147 (27th ed. 1988)).  Pain alone, without a diagnosed or identifiable underlying condition, is not a disability for which service connection may be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282 (1999), appeal dismissed in part, and vacated and remanded in part sub nom. Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001). 

The Board also acknowledges the Veteran's assertion that he has arthritis.  The Veteran is not competent to diagnose arthritis as arthritis is not a disability that is capable of direct observation, such as a separated shoulder, varicose veins, and flat feet, but more resembles rheumatic fever, which involves processes that cannot be directly observed.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (lay witness capable of diagnosing dislocated shoulder); Barr, 21 Vet. App. at 308-309 (lay testimony is competent to establish the presence of varicose veins); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (unlike varicose veins or a dislocated shoulder, rheumatic fever is not a condition capable of lay diagnosis); Falzone v. Brown, 8 Vet. App. at 405 (lay person competent to testify to pain and visible flatness of his feet).  

The preponderance of the evidence of record is against the claim for service connection for history of arthritis.  A current disability is the cornerstone of a claim for VA disability compensation and in the absence of proof of a present disability, there can be no valid claim.  See Degmetich v. Brown, 104 F. 3d 1328 (1997) (holding that requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary and therefore the decision based on that interpretation must be affirmed); see also Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).  Without competent evidence of a current diagnosis of arthritis affecting any joint other than the Veteran's left shoulder, service connection is not warranted on a direct basis.  See 38 C.F.R. § 3.303.  There is also no competent evidence of arthritis in any of the Veteran's not-already service-connected joints within one year of his discharge from service so as to support a grant of service connection on a presumptive basis.  See 38 C.F.R. §§ 3.307, 3.309.  As the preponderance of the evidence is against the claim, the statutory provisions regarding resolution of reasonable doubt are not applicable.  38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 54.

Earlier Effective Date

The Veteran filed a claim for service connection for a rash that was received at the RO in July 2000.  This claim (for history of tinea versicolor) was denied in an April 2001 rating decision, with notice sent April 17, 2001.  The Veteran did not file a timely NOD.  The April 2001 rating decision therefore became final.  See 38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2000). 

The Veteran filed an untimely NOD that was received by the RO on April 7, 2004.  The RO treated the untimely NOD as a claim to reopen.  The RO declined to reopen the claim in a November 2004 rating decision, which the Veteran appealed.  In a March 2008 decision, the Board reopened the claim and remanded it for further development.  Prior to the claim's return to the Board, service connection for tinea versicolor was granted in a March 2009 rating decision.  The RO assigned a noncompensable rating effective April 7, 2004, the date on which the Veteran's untimely NOD treated as a claim to reopen had been received, and a 60 percent rating effective November 21, 2008.  

It appears that the Veteran is essentially arguing that the effective date for the grant of service connection for tinea versicolor should go back to the date he originally filed his claim.  See e.g., statements in support of claim dated May 2009 and August 2009.  It also appears, however, that he may also be contending the effective date should go back to when he was in service or discharged from service as tinea versicolor existed in service.  See statement in support of claim dated August 2009.

Generally, the effective date of an award of service connection is the date the claim was received or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a) (West 2002); 38 C.F.R. § 3.400 (2013).  The same is true for an award based on a claim reopened after final adjudication, as VA laws and regulations stipulate that the effective date of such an award shall be fixed in accordance with the facts found, but shall not be earlier than the date the claim was received, or the date entitlement arose, whichever is later.  See id.; 38 C.F.R. §3.400(r) (2013).

The VA administrative claims process recognizes formal and informal claims.  A formal claim is one that has been filed in the form prescribed by VA.  See 38 U.S.C.A. § 5101(a) (West 2002); 38 C.F.R. § 3.151(a) (2013).  An informal claim may be any communication or action indicating an intent to apply for one or more benefits under VA law.  See Thomas v. Principi, 16 Vet. App. 197 (2002); see also 38 C.F.R. §§ 3.1(p), 3.155(a) (2013).  An informal claim must be written, see Rodriguez v. West, 189 F. 3d. 1351 (Fed. Cir. 1999), and it must identify the benefit being sought.  Brannon v. West, 12 Vet. App. 32, 34-5 (1998). 

The Board acknowledges the assertions raised by the Veteran in support of his claim for an effective date earlier than April 7, 2004, for the grant of service connection for tinea versicolor.  Under the law, however, the effective date for a grant of service connection following a final prior disallowance is the date of receipt of the application to reopen, or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400(q)(1)(ii) (2013).  As such, the RO assigned the earliest possible effective date for its grant of the reopened claim, which based on the procedural history as outlined in detail above, was determined to be April 7, 2004.  See Leonard v. Nicholson, 405 F.3d 1333 (Fed. Cir. 2005); Sears v. Principi, 349 F.3d 1326 (Fed. Cir. 2003).

It has been determined that the Veteran's tinea versicolor is related to in-service complaints.  As such, service connection was established.  It does not follow, however, that just because service connection is warranted, the effective date of a grant of service connection should be during the time frame in which the incident that formed the basis of the grant occurred, the day following service, or the date the Veteran filed his original claim, since doing so would render meaningless many of the provisions of 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.  Indeed, in Sears, the United States Court of Appeals for the Federal Circuit (Federal Circuit) held that pursuant to 38 C.F.R. § 3.400(q)(1)(ii), which it declared was a valid gap-filling regulation, there was no conflict between 38 U.S.C.A. §§ 5108 and 5110, and thus the earliest possible effective date of service connection for a reopened claim was the date the reopened claim was received.  Id. at 1332.  Thus, under the law, there is no basis to assign an earlier effective date for the grant of service connection for tinea versicolor.  

Moreover, there is no indication that the Veteran submitted a claim to reopen between April 17, 2001, when the denial of his original claim became final, and the RO's receipt of the April 7, 2004, claim to reopen that was the basis of the grant of service connection in March 2009.  See 38 C.F.R. §§ 3.151, 3.155 (2013).  In fact, the only correspondence received from the Veteran between these dates include a May 2001 VA Form21-686c, Declaration of Status of Dependents; a December 2001 VA Form 21-4138, in which he requested service connection for right thumb tendonitis; and a VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability, received in February 2004.  

For the foregoing reasons, the claim for entitlement to an effective date prior to April 7, 2004, for the grant of service connection for tinea versicolor is denied.

Increased Ratings

Disability evaluations are based upon the average impairment of earning capacity as determined by a schedule for rating disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate rating codes identify various disabilities.  38 C.F.R. Part 4.  In determining the current level of impairment, the disability must be considered in the context of the whole recorded history, including service medical records.  See generally 38 C.F.R. §§ 4.1, 4.2.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

Where the rating appealed is the initial rating assigned with a grant of service connection, the entire appeal period is for consideration, and separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings."  See Fenderson v. West, 12 Vet. App. 119 (1999).

Service connection for tinea versicolor was granted by analogy pursuant to 38 C.F.R. § 4.118, Diagnostic Code 7806, in the March 2009 rating decision that is the subject of this appeal.  A noncompensable rating was assigned effective April 7, 2004, and a 60 percent rating was assigned effective November 21, 2008.  As noted in the Introduction, the Veteran filed a NOD with the ratings assigned for tinea versicolor.  See statement in support of claim dated December 2009.  After a statement of the case was issued in January 2010, the RO proposed to reduce the 60 percent rating in a February 2010 rating decision.  The reduction to 10 percent, effective August 1, 2010, was effectuated in a May 2010 rating decision.  The Veteran thereafter formalized his appeal of the March 2009 rating decision.  Given the foregoing, the Board will determine whether the Veteran is entitled to a compensable rating between April 7, 2004, and November 20, 2008; a rating in excess of 60 percent between November 21, 2008, and July 31, 2010, and a rating in excess of 10 percent as of August 1, 2010.  

Diagnostic Code 7806 provides the rating criteria for dermatitis or eczema.  A noncompensable rating is assigned for dermatitis or eczema that affects less than 5 percent of the entire body or less than 5 percent of exposed areas, and; required no more than topical therapy during the past 12-month period.  A 10 percent evaluation is provided for dermatitis or eczema that affects at least five percent, but less than 20 percent, of the entire body, or at least five percent, but less than 20 percent, of exposed areas, or; required intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs for a total duration of less than six weeks during the past 12-month period.  A 30 percent evaluation is provided for dermatitis or eczema that affects 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas affected, or; required systemic therapy such as corticosteroids or other immunosuppressive drugs for a total duration of six weeks or more, but not constantly, during the past 12-month period.  A 60 percent evaluation is provided for dermatitis or eczema that affects more than 40 percent of the entire body or more than 40 percent of exposed areas, or; required constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs during the past 12-month period.  A note under the diagnostic criteria indicates that the disability can be rated as disfigurement of the head, face, or neck (Diagnostic Code 7800) or scars (Diagnostic Codes 7801, 7802, 7803, 7804, or 7805), depending upon the predominant disability.

The medical evidence in regards to this claim consists of VA treatment records and several VA examination reports.  The Board notes that prior to January 2007, although the Veteran received treatment related to other complaints and conditions, there is no indication he sought treatment for his tinea versicolor.  The Board also notes that treatment related to the Veteran's skin condition has been sparse.  

A January 2007 VA treatment record reveals that the Veteran reported "I get these little bumps all the time, like pimples, and when they go away they leave scars."  Physical examination of his skin revealed a tinea infection on the back of his neck, reported as a few small boils.  The assessment was boils/tinea infection.  Mupirocin/Nizoral ointment was suggested.  

The Veteran underwent a VA skin examination on November 21, 2008, at which time he reported having patches of hypopigmented skin on his face, neck, chest, back and abdomen for the past 24 years.  He reported receiving cream for his constant condition.  Symptoms noted included itching, splotching and pimples on his skin.  There were no systemic symptoms.  The examiner noted that treatment in the past 12 months, reported by the Veteran as unknown treatment and Selsun Blue, was neither a corticosteroid nor an immunosuppressive.  The Veteran reported that he had been given multiple treatments but nothing had cleared up his skin rash.  Physical examination revealed that less than 5 percent of exposed areas (head, face, neck, hands) was affected but more than 40 percent of the total body area was affected.  The examiner noted that the Veteran had well-defined, round and oval hypopigmented macules with an overlay of fine scales.  The lesions had coalesced to form larger patches.  The areas of skin affected included his face, neck, chest, abdomen, back, and upper left arm.  The diagnosis was tinea versicolor (face, neck, trunk and upper arms).  The examiner noted that the Veteran had tinea versicolor of the face as well, but it was barely noticeable and would not show up on Polaroid pictures had any been taken, which they were not.  

A December 2008 dermatology progress note reveals that the Veteran was seen for follow up of tinea versicolor.  He reported he was better since taking pills and applying shampoo.  He was wondering if he could apply lotion to his rash as needed.  The Veteran stated the rash was not stinging or itching as it had before.  Physical examination revealed slightly hypopigmented macular rash to the shoulders, chest, back, scalp and neck.  The assessment was tinea versicolor.  The examiner noted that it had improved but was still present.  Allowing shampoo to soak over the rash for 5 to 10 minutes before rinsing was stressed.  The Veteran was told he could apply lotion as needed or desired.  

The Veteran underwent a VA skin disease examination in December 2009, at which time he reported his tinea versicolor had been constant with symptoms of itching and swelling around lesions and discoloration.  There were no systemic symptoms.  Treatment in the past 12 months was reported as Ketocanozole cream 2%, which was to be applied to the affected areas and was topical, not a corticosteroid or an immunosuppressive.  Physical examination revealed less than 5 percent of exposed areas (head, face, neck, hands) was affected and greater than 5 percent, but less than 20 percent, of the total body area was affected.  The examiner noted that the Veteran had scattered, small, purplish, irregularly round lesions varying slightly in size surrounded by lighter, almost invisible areas.  These were most prominent in the upper chest, upper back, and both shoulders.  The examiner noted that the Veteran reported his upper forehead and above his eyebrows and cheeks were also affected, but the examiner reported these areas were very difficult to visualize and were barely discernable.  The diagnosis was tinea versicolor of the head, shoulders, upper chest, and upper back.  The current level of severity was reported as mild for exposed areas and moderate but under control for the shoulders and upper torso.  

A March 2010 VA treatment record reveals that the Veteran was seen with chief complaint that his compensation for his service-connected skin condition had been decreased.  Physical examination of his skin revealed dark and discolored skin lesions scattered on his back and round, dry skin lesions on his right ankle.  The assessment was tinea.  The plan was to renew the Ketoconazole and use Lamasil.  

A May 2011 VA treatment record reveals that the Veteran reported bumps on his abdomen as part of his chief complaint.  Physical examination of his skin revealed small masses on both sides of the lower abdomen, which were not fixed and not tender.  

The Veteran underwent a VA skin diseases Disability Benefits Questionnaire (DBQ) in May 2012, at which time the examiner reported that he had tinea versicolor.  It was noted that the Veteran continued to require treatment for his tinea versicolor; that he had taken some pills a few years ago and was now using cream as needed; and that his condition was stable, worse during the summer months.  The condition did not cause scarring or disfigurement of the head, face or neck; and there were no systemic manifestations due to the condition (such as fever, weight loss or hypoproteinemia associated with the skin condition such as erythroderma).  The examiner noted that the Veteran had been treated with topical medications in the form of Ketoconazole cream to the affected areas as needed, but not constantly.  Physical examination revealed that five percent but less than 20 percent of the total body area was affected by tinea versicolor and that less than five percent of the exposed area was affected.  There were no other pertinent physical findings, complications, conditions, signs and/or symptoms related to the diagnosed condition.  

The Board acknowledges the Veteran's reported symptomatology related to his service-connected tinea versicolor, as documented in his treatment records, which includes reports of bumps, pimples, itching, splotching, and rash.  It finds his assertions to be both competent and credible.  The preponderance of the evidence of record, however, does not support the assignment of ratings in excess of those currently assigned during any portion of the appellate period.  

The only evidence of record dated prior to November 21, 2008, is a January 2007 VA treatment record, which reflects the Veteran's reported symptomatology, but does not reveal that he was receiving any treatment for his condition.  Moreover, this record does not provide evidence that the tinea versicolor affected at least 5 percent, but less than 20 percent, of the entire body, or at least 5 percent, but less than 20 percent, of exposed areas affected.  Nor does it provide evidence that the Veteran required the use of intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs for a total duration of less than six weeks during the past 12-month period.  In the absence of such evidence, the assignment of a compensable rating under Diagnostic Code 7806 is not warranted prior to November 21, 2008.  

As for the timeframe between November 21, 2008, and July 31, 2010, the currently assigned 60 percent rating for tinea versicolor is the maximum rating allowed under Diagnostic Code 7806.  As such, the assignment of a rating in excess of 60 percent is impossible under these diagnostic criteria.  

The evidence dated as of August 1, 2010, reveals that in May 2011, small skin masses on both sides of the Veteran's lower abdomen, which were not fixed and not tender, were noted.  During the May 2012 VA examination, only topical medication was noted as treatment and less than 20 percent of the total body area and less than five percent of the exposed area was affected.  These findings do not support the assignment of the next highest (30 percent) rating under Diagnostic Code 7806, which requires tinea versicolor to affect 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas, or; systemic therapy such as corticosteroids or other immunosuppressive drugs for a total duration of six weeks or more, but not constantly, during the past 12-month period.  

The Board acknowledges the Veteran's contention made at the time he received VA treatment in January 2007 that his skin condition caused scarring.  The medical evidence of record, however, does not reveal that he has any scarring as a result of his service-connected tinea versicolor, and the May 2012 VA examiner specifically indicated that it did not cause scarring.  There is also no evidence that the Veteran's tinea versicolor has caused any disfigurement of the head, face, or neck; rather, the May 2012 VA examiner specifically indicated the absence of any such disfigurement.  In sum, it appears from the medical evidence that the lesions associated with the service-connected tinea versicolor, not scarring or disfigurement, make up the Veteran's predominant disability; therefore, Diagnostic Codes 7800 through 7805 are not for application in this case during any portion of the appellate period.  

In sum, the preponderance of the evidence supports the noncompensable disability rating assigned for tinea versicolor prior to November 21, 2008; the 60 percent disability rating assigned for tinea versicolor prior to August 1, 2010; and the 10 percent disability rating assigned for tinea versicolor as of August 1, 2010.  The evidence in this case is not so evenly balanced so as to allow application of the benefit-of-the-doubt rule as required by law and VA regulations.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Extraschedular Consideration

Generally, evaluating a disability using either the corresponding or analogous diagnostic codes contained in the Rating Schedule is sufficient.  See 38 C.F.R. §§ 4.20, 4.27 (2013).  However, because the ratings are averages, it follows that an assigned rating may not completely account for each individual Veteran's circumstance, but nevertheless would still be adequate to address the average impairment in earning capacity caused by disability.  In exceptional cases where the rating is inadequate, it may be appropriate to assign an extraschedular rating.  38 C.F.R. § 3.321(b) (2013).

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Id.; see Thun v. Peake, 22 Vet. App. 111, 115 (2008); see also Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating [S]chedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria found in the Rating Schedule for that disability.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the Veteran's disability picture is contemplated by the Rating Schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required. 

The Board finds that the Veteran's service-connected skin disability picture is not so unusual or exceptional in nature as to render the staged ratings assigned throughout the appellate period inadequate at any time during the period on appeal.  The Veteran's service-connected skin disability is evaluated under the Rating Schedule for the skin, the criteria of which is found by the Board to specifically contemplate the level of disability and symptomatology for both.  38 C.F.R. § 4.118.  The Veteran's skin disability is manifested by subjective evidence of bumps/pimples, itching, splotching, and rash, and objective evidence of boils, hypopigmented macules, rash and lesions.  When comparing this disability picture with the symptoms contemplated by the Rating Schedule, the Board finds that the Veteran's symptoms are more than adequately contemplated by the zero, 60 and 10 percent disability ratings assigned.  Ratings in excess of those currently assigned are provided for certain manifestations of a skin disability, but the medical evidence of record did not demonstrate that such manifestations were present in this case.  The criteria for the currently assigned disability ratings more than reasonably describe the Veteran's disability level and symptomatology and, therefore, the currently assigned schedular evaluations are adequate and no referral is required.


ORDER

Service connection for history of arthritis is denied.

An effective date prior to April 7, 2004, for the grant of service connection for tinea versicolor is denied.

An initial compensable rating for tinea versicolor prior to November 21, 2008, is denied.

An initial rating in excess of 60 percent for tinea versicolor between November 21, 2008, and July 31, 2010, is denied.

An initial rating in excess of 10 percent for tinea versicolor as of August 1, 2010, is denied.  
REMAND

The Veteran seeks service connection for calf cramps.  He asserts that his calves cramp with prolonged sitting and standing.  See VA Form 21-526 received July 2000.  In a September 2013 statement, the Veteran asserts that his complaints of calf cramps have been diagnosed as venous insufficiency.  

The Board notes that service connection for bilateral lower extremity varicose veins was denied in a July 2006 rating decision.  Service connection for gout/inflammatory swelling of the left ankle was denied in an August 2008 rating decision.  The Veteran did not appeal either of those rating decisions.  

In a September 2010 VA Form 21-4138, the Veteran indicated he was seeking service connection for his bilateral lower extremities secondary to his service-connected left knee disability.  He indicated that "during the past several years I have been appealing and appealing the swelling of my left leg and ankle... and have discovered that the condition is call [sic] venous insufficieny [sic]."  A May 2011 rating decision declined to reopen the September 2010 claim, styling it as service connection for varicose veins, bilateral lower extremities (also claimed as venous insufficiency and bilateral extremities).  

The Veteran's service treatment records reveal that he reported cramps in his legs during an April 1999 report of medical history.  The examiner noted the Veteran's report that his calves cramped with prolonged sitting.  The Veteran also reported cramps in his legs at the time of his February 2000 retirement examination.  The examiner noted the Veteran's report of frequent calf cramps with prolonged sitting but clinical evaluation of the Veteran's vascular system was normal.  See reports of medical examination and history.  

The Veteran reports post-service treatment for calf cramps.  See May 2004 statement in support of claim.  The post-service medical evidence of record corroborates this assertion as review of VA and private treatment records do document complaints made by the Veteran related to cramping of his calves/muscles.  An April 2010 venous Doppler scan of the lower extremities indicated that venous insufficiency was suspected in the left leg and venous insufficiency was diagnosed during an October 2010 VA arteries and veins examination.  

The Veteran's assertion that his calf cramps have been diagnosed as venous insufficiency has not been addressed in any of the rating decisions issued so far.  Given the in-service complaints of calf cramps, the post-service medical evidence of record, and the assertions raised by the Veteran that his calf cramps have been diagnosed as venous insufficiency, remand is needed in order to schedule the Veteran for an appropriate VA examination.  See 38 C.F.R. § 3.159(c)(4); McLendon, 20 Vet. App. at 81.  Additional VA treatment records should also be obtained.  

The Veteran is also seeking a compensable disability rating for his service-connected bilateral lattice degeneration, which is evaluated pursuant to 38 C.F.R. § 4.79, Diagnostic Code 6080.  VA's schedule for rating eye disabilities were revised effective December 10, 2008.  The Veteran has never been provided notice of the new rating criteria, nor does it appear the RO has considered their implementation in this claim.  This must be rectified on remand.  

The claim for entitlement to a TDIU is inextricably intertwined with the claim for a compensable disability rating for his service-connected bilateral lattice degeneration.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1990) (issues are inextricably intertwined when they are so closely tied together that a final Board decision cannot be rendered unless all are adjudicated).  As such, a decision on the claim for entitlement to a TDIU will be deferred.  

The Veteran is hereby notified that it is his responsibility to report for any scheduled examination and to cooperate in the development of the case, and that the consequences of failing to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 (2013). 


Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran notice of VA's schedule for rating eye disabilities that was revised effective December 10, 2008.

2.  Obtain the Veteran's treatment records from the Alexandria VA Medical Center, dated since April 2013.  

3.  Afford the Veteran a VA examination by a physician with sufficient expertise to determine the etiology of the Veteran's claimed calf cramps.  The claims files and any pertinent evidence in Virtual VA that is not contained in the claims files must be made available to and reviewed by the examiner.

Any indicated studies should be conducted and the examiner should review the results of any testing prior to completion of the report.

The examiner should indicate whether there is a diagnosed disorder related to the claimed calf cramps, to include venous insufficiency, as asserted by the Veteran.  

The examiner must provide an opinion as to whether it is at least as likely as not (i.e., probability of 50 percent or greater) that any diagnosed disorder had its onset during active service or is related to any in-service disease, event, or injury, to include the reported calf cramps in April 1999 and February 2000.

The examiner must provide a comprehensive report, including complete rationale for all opinions and conclusions reached.

4.  Review the claims folder and ensure that all of the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action is to be implemented.

5.  Finally, readjudicate the claims.  In adjudicating whether the Veteran is entitled to a compensable rating for bilateral lattice degeneration, the RO/AMC must consider both the old (effective prior to December 10, 2008) and revised (effective as of December 10, 2008) regulations governing the schedular criteria for rating diseases of the eye.  

If any benefit sought on appeal remains denied, furnish the Veteran and his representative a supplemental statement of the case and provide an appropriate period of time to respond.  The case should then be returned to the Board for further appellate review, if in order. 

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the U.S. Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


